                                           Case 3:17-cv-05806-RS Document 160 Filed 09/01/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ELECTRONIC SCRIPTING PRODUCTS,
                                  10     INC.,                                              Case No. 17-cv-05806-RS

                                  11                     Plaintiff,
                                                                                            ORDER REGARDING STIPULATION
                                  12              v.
Northern District of California
 United States District Court




                                  13     HTC AMERICA INC.,
                                  14                     Defendant.

                                  15

                                  16           Plaintiff and non-party Valve Corporation have presented to the undersigned a stipulation

                                  17   seeking to extend Valve’s deadline to file a motion to preserve certain confidentiality designations

                                  18   it made under the protective order in this case. Such extensions are within the purview of the

                                  19   magistrate judge to whom such motions have been referred, who may act on the stipulation within

                                  20   his discretion.

                                  21           Plaintiff and Valve are advised, however, that to the extent they believe a ruling on the

                                  22   sealing motion filed in connection with defendant’s pending motion for summary judgment would

                                  23   have a bearing on their disputes over the confidentiality designations, (1) the propriety of

                                  24   confidentiality designations and question of what materials in the court record may be sealed may

                                  25   be interrelated but ultimately are separate inquiries, and (2) sealing motions most typically are not

                                  26   decided prior to issuance of a ruling on the merits of the associated substantive motion.

                                  27

                                  28
                                          Case 3:17-cv-05806-RS Document 160 Filed 09/01/21 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: September 1, 2021

                                   4                                        ______________________________________
                                                                            RICHARD SEEBORG
                                   5                                        Chief United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                CASE NO.   17-cv-05806-RS
                                                                             2
